t c no united_states tax_court dean matthew vigon petitioner v commissioner of internal revenue respondent docket no 28788-14l filed date p submitted to r nine form sec_1041 u s income_tax return for estates and trusts and r assessed against p nine dollar_figure penalties under sec_6702 for frivolous tax submissions which are not subject_to deficiency procedures and for which r asserts there is no statute_of_limitations r issued to p a notice_of_federal_tax_lien under sec_6320 and p requested a cdp hearing during which under sec_6330 he challenged his underlying liability for the penalties the irs’s office of appeals issued a determination sustaining the penalty liabilities and the notice of lien and p filed a tax_court petition pursuant to sec_6330 thereafter r abated the penalties released the lien and filed a motion to dismiss the petition on grounds of mootness but r did not concede p’s liability for the penalties on the nine form sec_1041 and r reserved the right to reassess later sec_6702 penalties for the nine form sec_1041 held despite r’s abatement of the penalties and release of the lien the cdp case is not moot in light of p’s liability challenge under sec_6330 and r’s non-concession as to liability and r’s reserving the right to reassess the penalties dean matthew vigon for himself scott a hovey for respondent opinion gustafson judge this is a collection_due_process cdp appeal pursuant to sec_6330 in which petitioner dean matthew vigon asks us to review a determination by the office of appeals appeals of the internal_revenue_service irs to sustain the filing of a notice_of_federal_tax_lien with a view toward collection of dollar_figure plus interest in penalties that the irs assessed against mr vigon pursuant to sec_6702 for frivolous tax submissions the commissioner has abated the penalties released the lien and moved to dismiss the case on grounds of mootness and the issue now before us is whether this case is moot in view of the commissioner’s retaining the right to reassess the 1unless otherwise indicated all section references are to the internal_revenue_code code of as in effect at all relevant times codified in u s c penalties and declining to concede that mr vigon is not liable we hold that the case is not moot and we will deny the commissioner’s motion mr vigon’s form sec_1041 background from date through date mr vigon submitted a total of nine form sec_1041 u s income_tax return for estates and trusts on behalf of the dean m vigon trust --two for tax_year three for tax_year and four for tax_year three of the form sec_1041 one for each year are marked as amended returns three others are unsigned incomplete photocopies of others of the nine forms and they were sent to the irs via telefacsimile and were not mailed penalty assessments and notice of lien the irs treated these as nine separate returns and determined that the positions reflected on the form sec_1041 were frivolous the irs therefore assessed against mr vigon nine dollar_figure penalties for the supposed filing of nine frivolous form sec_1041 in date the commissioner issued to mr vigon a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the letter stated that the commissioner had filed a notice_of_federal_tax_lien nftl on date for the amounts of dollar_figure for tax_year dollar_figure for tax_year and dollar_figure for tax_year 2009--ie for the penalties plus interest cdp hearing in date the commissioner received from mr vigon a completed form request for a collection_due_process or equivalent_hearing by which he challenged the nftl during the cdp hearing mr vigon disputed his liability for the penalties on date irs appeals issued a notice_of_determination concerning collection action s under sec_6320 and or of the internal_revenue_code which sustained the filing of the notice_of_federal_tax_lien the explanatory attachment stated issues you raised collection alternatives requested no collection alternatives were specified on the form for the lien cdp an attachment indicated that you are a canadian citizen born and raised and you do not owe any of these taxes penalties or interest you requested that any and all past forms held by irs bearing your name or number assigned to your name be revoked from any record including any applications assigned numbers ssn iten ein or any returns forms or other paperwork no additional documentation was submitted in order to continue with a collection alternative determination challenges to the liability you indicated a challenge to the liability for the penalties assessed for filing frivolous form_1041 us income_tax returns for estates and trusts for the years ended and you informed the settlement officer that the returns being filed were an attempt to purchase property in the us and you were told by a man named peter that this was what needed to be done to facilitate the purchase the information received did not reasonably purport sic your request to revoke all the paperwork filed and be granted full relief or abatement of the penalties assessed you raised no other issues mr vigon timely filed a petition with the tax_court appealing the determination of irs appeals at that time he was a resident of canada tax_court proceedings as the scheduled trial date approached a motion for continuance was filed on behalf of mr vigon explaining that he was incarcerated in canada the commissioner objected to the continuance but stated that respondent believes this case is susceptible of resolution by summary_judgment the court granted the continuance and ordered the commissioner to file a motion for summary_judgment however the commissioner discovered that during the cdp hearing irs appeals’ settlement officer did not verify whether written managerial approval as set forth in sec_6751 was obtained before the sec_6702 penalties were assessed or whether an exception to obtaining managerial approval otherwise applies the commissioner therefore moved to remand the case to irs appeals for a supplemental hearing during which verification of compliance with sec_6751 would be obtained the court granted the commissioner’s motion and ordered the remand after the supplemental hearing irs appeals issued a supplemental notice_of_determination once again sustaining the filing of the notice_of_federal_tax_lien and the explanatory attachment to the supplemental notice stated for each of the sec_6702 penalties assessed an immediate supervisor of the individual making the determination to assess the penalty approved that determination in writing the administrative file was reviewed and verified that written approval was secured in writing as set forth in sec_6751 and was obtained before the sec_6702 penalties were assessed on date the commissioner filed a motion for summary_judgment by our order of date we denied the motion identifying genuine disputes of fact about the number of returns filed and about the supervisory approval of them under sec_6751 we ordered the parties to state their availability for a trial in date no trial has taken place instead the commissioner moved for a continuance explaining that the irs would abate the penalties at issue that the process of abating those liabilities is almost complete that the process of releasing the liens at issue has been initiated and that once those processes have been completed the irs intends to file a motion to dismiss the case on grounds of mootness we granted the motion for continuance on date but we stated we understand how collection issues under sec_6330 become moot if collection activity ceases it is less clear how a liability challenge under sec_6330 becomes moot merely upon an announced concession which would not seem to have any res_judicata or collateral_estoppel effect perhaps a cdp petitioner who makes a liability challenge that the irs concedes is entitled to decision in his favor on the liability issues we therefore ordered that if the commissioner files a motion to dismiss on grounds of mootness then the irs shall explain how such a motion gives adequate relief to the petitioner the commissioner’s motion to dismiss the commissioner then filed a motion to dismiss the case on grounds of mootness on date which he supplemented on date the motion stated that the frivolous_return penalties for taxable years and have all been abated and the federal tax_liens for all three years have been released emphasis added that is the commissioner does not allege merely that the notice of lien has been withdrawn the effect of which would be that the relevant code provisions are applied as if the withdrawn notice had not been filed see sec_6323 emphasis added but states that the liens themselves have been released see sec_6325 which would seem to mean the lien referred to in such certificate ie the nftl is extinguished see sec_6323 see drilling v commissioner tcmemo_2016_103 at however the filing by which this ostensible release was made states with respect to each assessment below unless notice of lien is refiled by the date in column e ie dates in and this notice shall constitute the certificate_of_release_of_lien as defined in sec_6325 thus the purported release indicates that release will occur if at all at a date years away and that there may be a refiling of an nftl moreover the commissioner’s motion does not state that the irs concedes that mr vigon is not liable for the penalties rather the motion states emphasis added respondent agrees with the court that a dismissal on the grounds of mootness would not have any res_judicata or collateral_estoppel effect while respondent notes that there is no statute_of_limitations in the internal_revenue_code for sec_6702 penalties it is respondent’s general practice to proce sec_6702 penalties within three years after a frivolous submission if respondent decides to assess a penalty outside of this time period he is directed to seek review of counsel id since an order of dismissal would not have res_judicata effect respondent could hypothetically seek to reassess a penalty against petitioner if this occurred however petitioner would be entitled to a new cdp hearing concerning the new assessment since petitioner will have an opportunity to seek judicial review of any further collection action if this were to occur petitioner's interest are adequately protected notwithstanding the lack of res_judicata or collateral_estoppel effect of an order dismissing this case on grounds of mootness the fact remains that there is no current case or controversy for the court to adjudicate thus the commissioner explicitly declines to concede that mr vigon is not liable for the penalties to the same effect the commissioner states in a supplement to his motion that respondent may in theory reassess those penalties and elaborates i t is not clear whether respondent will reassess respondent’s personnel would have to review the returns again and if they are judged to satisfy the requirement of sec_6702 and more than three years have passed since they were received respondent’s personnel would be required to obtain an opinion of counsel prior to assessment that is the commissioner expressly reserves his right to reassess the same penalties and to force mr vigon to go through the cdp process again if he wants to obtain judicial review of his liability but the commissioner asserts that the case is moot nonetheless mr vigon apparently still incarcerated has not filed a response to the motion to dismiss on grounds of mootness discussion i general legal principles a sec_6702 penalties sec_6702 imposes a dollar_figure penalty for frivolous tax submissions this is one of the assessable_penalties of subtitle f chapter subchapter_b of the code which are to be paid upon notice_and_demand sec_6671 and are not subject_to deficiency procedures see sec_6703 because we are not yet called on to adjudicate mr vigon’s liabilities under sec_6702 we do not now discuss further the principles and standards for applying this penalty b collection_due_process nftl and letter at issue here is the irs’s determination to sustain the filing of a notice_of_federal_tax_lien for mr vigon’s sec_6702 penalty liabilities notwithstanding his challenge to those liabilities sec_6320 and b provides that no more than five business days after the irs files an nftl the irs must notify the taxpayer of the filing and of the taxpayer’s right to a cdp hearing before the irs office of appeals thus the letter giving notice of the nftl is the trigger or occasion for a cdp hearing however the scope of the hearing is broader than the lien per se issues in the cdp hearing pursuant to sec_6330 titled issues at hearing the taxpayer may raise two kinds of issues the first of which is any relevant issue relating to the unpaid tax or the lien sec_6330 such relevant issue s specifically include appropriate spousal defenses ie under sec_6015 the appropriateness of collection actions here the lien and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 mr vigon raised none of this kind of issue the second kind of issues that the taxpayer may raise is challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 the sec_6702 penalties at issue here are not determined in a statutory notice of sec_6330 is the provision as to cdp hearings for notices of proposed levy but it also governs cdp hearings as to liens by the operation of sec_6320 which provides for purposes of this section subsections c d other than paragraph b thereof e and g of sec_6330 shall apply after the petition in this case was filed sec_6330 was designated sec_6330 deficiency issued pursuant to sec_6212 and the irs acknowledges that mr vigon was entitled to challenge the penalty liabilities at the cdp hearing the agency-level process concludes with irs appeals’ issuance of a determination sec_6330 in issuing that determination the appeals officer must consider the two kinds of issues outlined in sec_6330 and b must verify that the requirements of applicable law and administrative procedure have been met and must consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person involved that any collection action be no more intrusive than necessary sec_6330 irs appeals’ determination resolving those issues id is reflected in a document called a notice_of_determination that irs appeals issues to the taxpayer tax_court jurisdiction sec_6330 defines the tax court’s jurisdiction to review such a determination judicial review of determination --the person may within days of a determination under this section appeal such determination to the tax_court and the tax_court shall have jurisdiction with respect to such matter that is it is not the nftl that a taxpayer may appeal but rather irs appeals’ determination made under sec_6330 and when he does the tax_court acquires jurisdiction not simply over the lien but over such matter see first rock baptist church child dev ctr v commissioner t c ___ ___ slip op pincite date o nce a petitioner invokes the jurisdiction of the court jurisdiction lies with the court and remains unimpaired until the court has decided the controversy 85_tc_527 citing 57_tc_720 aff’d 507_f2d_406 2d cir see also 425_f3d_1203 9th cir a s a general matter a federal court’s subject-matter jurisdiction is determined at the time it is invoked aff’g 121_tc_89 3when we grant a taxpayer’s motion to dismiss a cdp case see 118_tc_330 we do so not for a supposed lack of jurisdiction and not as a matter of the taxpayer’s right but only after giving the commissioner an opportunity to oppose the motion and show any prejudice that granting the motion might cause thus the change in the taxpayer’s position does not affect our jurisdiction in a cdp case in 57_tc_720 a deficiency case aff’d 507_f2d_406 2d cir we stated that a taxpayer may not unilaterally oust the tax_court from jurisdiction which once invoked remains unimpaired until it decides the controversy it is equally true that the commissioner may not unilaterally oust the tax_court from jurisdiction --neither in a deficiency case nor in a cdp case mootness even where we have jurisdiction a case might become moot and if so it should be dismissed ordinarily once the commissioner concedes that there is no unpaid liability for a disputed year upon which a collection action could be based a proceeding filed in this court pursuant to sec_6330 is moot macdonald v commissioner tcmemo_2009_240 slip op pincite citing 126_tc_1 gerakios v commissioner tcmemo_2004_203 and chocallo v commissioner t c memo however as we noted above a cdp hearing may involve not only collection issues such as the appropriateness of collection actions like the notice of lien at issue here and offers of collection alternatives sec_6330 but also challenges to the existence or amount of the underlying tax_liability sec_6330 if a cdp hearing includes a valid liability challenge then t o the extent respondent contends that withdrawal of the nftl by itself moots the entire case we reject that contention first rock baptist church child dev 4unlike this case 126_tc_1 involved a liability that had been satisfied not merely abated as here and the commissioner had represented that there would be no further collection action rather than reserving the possibility of future collection as here leaving only the question not present here and not present in greene-thapedi when the petition was first filed whether the taxpayer should get a refund--a question already then pending in district_court as to which we held the tax_court lacked jurisdiction ctr v commissioner t c at ___ slip op pincite the liability issue may remain even after the collection issues have been resolved or become moot the question now before us is whether the liability issue may remain even after the assessment has been abated ii analysis a jurisdiction the commissioner contends that we lack jurisdiction over mr vigon’s liability challenge because the irs has released the lien underlying the petition we disagree admittedly unless a taxpayer has received from the irs a collection notice ie a notice of the filing of federal_tax_lien or a notice of a proposed levy has requested a cdp hearing before irs appeals and has received from irs appeals a notice_of_determination then the taxpayer has no basis for filing a cdp petition in the tax_court pursuant to sec_6330 from that truism the commissioner derives the position that if collection has ceased and the collection notice has become moot then the basis for maintaining the suit has evaporated and the court loses jurisdiction he insists that sec_6330 does not constitute a specific grant of jurisdiction to conclusively determine petitioner’s liability irrespective of the collection action the commissioner lays great stress on the valid distinction between a liability on the one hand and on the other the separate concept of its assessment and collection which separate concept is in the commissioner’s view the necessary subject of a cdp hearing the commissioner argues in order for the court to determine a liability in a cdp case notwithstanding the lack of a proposed collection action the court must find a specific jurisdictional grant under sec_6330 however sec_6330 only gives the tax_court jurisdiction to review the determination referred to in sec_6330 sec_6330 directs appeals to determine inter alia whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary without an assessment there can be no collection action and accordingly no valid determination for the tax_court to review under sec_6330 this does not constitute a specific grant of jurisdiction to conclusively determine petitioner's liability irrespective of the collection action this argument reflects an imprecise reading of the statute sec_6330 providing for appeal to the tax_court does grant the right to appeal a determination which as the commissioner notes is a determination under sec_6330 however the inter alia in the commissioner’s quotation is quite apt and sec_6330 --not in fact confined to the balancing of collection issues--actually reads as follows emphasis added basis for the determination --the determination by an appeals officer under this subsection shall take into consideration-- a the verification presented under paragraph b the issues raised under paragraph and c whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary p aragraph includes-- b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period sec_6330 thus in a case in which a liability challenge is duly raised irs appeals’ determination is clearly required to take into consideration that liability issue tax_court jurisdiction does depend on a notice_of_determination issued pursuant to sec_6330 for which the prior collection notice a notice of proposed levy under sec_6330 or as here a notice of lien under sec_6320 is indeed a necessary predicate buffano v commissioner tcmemo_2007_32 slip op pincite but the tax court’s jurisdiction is not restricted to the collection notice rather that jurisdiction extends to every issue properly within the cdp hearing sec_6330 allows a taxpayer to appeal such determination to the tax_court emphasis added --ie to appeal to the tax_court irs appeals’ notice_of_determination which may include a rejection of a liability challenge--and the statute goes on to provide that the tax_court shall have jurisdiction with respect to such matter emphasis added our jurisdiction is not limited to the notice of lien that triggered this collection proceeding but rather comprehends all the issues that congress allowed to be included in such matter having obtained jurisdiction of a liability challenge when the petition was filed the tax_court does not lose jurisdiction over it if the irs releases a lien and ceases collection b mootness even if we have jurisdiction over a matter we should dismiss it if it has become moot as a fair number of cdp cases do become we turn now to the issue of mootness typical cases dismissed on grounds of mootness in cdp cases involving no liability challenge but only collection issues the full payment of the liability makes further collection unnecessary and does render the case moot where there is a liability challenge in a typical cdp case involving income_tax by the time we address the case enough time has elapsed since the filing of the tax_return at issue that the statute_of_limitations would bar any future assessment of tax or any suit to collect the tax without assessment see sec_6501 consequently the commissioner’s abatement of the existing assessment constitutes his surrender as to that liability and in our experience a motion to dismiss on grounds of mootness that is based on the commissioner’s abatement of an income_tax assessment also usually states in some fashion that the commissioner concedes the liability that he has abated in that typical circumstance the petitioner’s liability challenge has indeed become moot the commissioner has abated the liability the statute_of_limitations would bar any future attempt to reassess or collect the liability and the commissioner explicitly disclaims any intention to pursue collection of that liability we dismiss such a case on grounds of mootness the distinctive circumstances of this case the commissioner asserts however that the sec_6702 penalty for frivolous tax submissions unlike the income_tax cf sec_6501 has no statute_of_limitations in the code for purposes of the commissioner’s motion to dismiss we so assume the commissioner has abated the previous penalty assessments against mr vigon but as the commissioner observes if this case is dismissed the irs claims the right to reassess against and collect from mr vigon identical sec_6702 penalties for the same nine alleged frivolous submissions here abatement is a tactical retreat but not a surrender moreover the commissioner does not concede the liability issue5 and does not disclaim his intention to exercise his right to reassess the penalties he calls that right hypothetical and theor etical and he describes the decisions that would need to be made and the actions that would have to occur within the irs before such a reassessment could be made--evidently with the intention of persuading us that reassessment is unlikely--but he stops short of disclaiming an intention to reassess the penalties he could easily state that he will not do it but he does not so state instead he reserves the right and he would have us dismiss this case and leave the threat hanging over mr vigon--evidently forever the commissioner urges that this does not leave mr vigon without a remedy because the commissioner volunteers mr vigon would be entitled to a new cdp hearing with judicial review if the irs assessed the penalties and proceeded to collect them we assume this is true but we see in the 5we are unable to reconcile the commissioner’s position in this case with chief counsel’s advice in subject collection_due_process cases irs ccn cc-2003-016 wl date a motion to dismiss for mootness is inappropriate if petitioner is disputing the existence or amount of the liability and in his motion and supplement the commissioner did not offer a reconciliation sec_6330 provides that a taxpayer shall be entitled to only one hearing with respect to the taxable_period to which the unpaid tax relates emphasis added the sec_6702 penalty pertains not to a period continued commissioner’s position no reason that he could not do it again--abate the second set of assessments moot the second cdp case and lie in wait mr vigon’s supposed remedy depends on his recognizing the second lien notice timely requesting a cdp hearing before irs appeals challenging the liability in that hearing and then timely filing a tax_court suit when irs appeals issues an adverse determination--all while he is incarcerated our cdp jurisdiction is littered with the sad tales of taxpayers who even when not in prison stumble on one or more of those requirements but if mr vigon did succeed in putting his reassessed liabilities before this court in a future second cdp case the commissioner has in his view the unilateral power to render the second case moot by abating the penalties while retaining the prospect of reassessing yet again at any future time continued but to a submission but the commissioner takes the reasonable position that a reassessed sec_6702 penalty would be a new assessment and a new liability so that if a new collection notice is issued the taxpayer would be entitled to a new cdp hearing as we understand his position the commissioner acknowledges that in the new cdp hearing the taxpayer could make a liability challenge under sec_6330 since the taxpayer would have had no prior opportunity for such a challenge as to the newly assessed liability applicable principles by our order of date we ordered the commissioner-- to supplement his motion to address and distinguish the following holding from a tax_refund suit 597_f2d_1348 ct_cl i n midst of briefing of the summary_judgment motion defendant filed checks totaling dollar_figure with our clerk together with a motion to dismiss the motion asserted that defendant had tendered refund of the full amount due with interest therefore there was no money claim before the court therefore by the doctrine_of 424_us_392 96_sct_948 47_led_114 we lacked jurisdiction by order dated date we held that we had jurisdiction citing 485_f2d_313 9th cir that testan did not apply but that plaintiff's expectation of a res_judicata or collateral_estoppel effect from the anticipated decision was not a sufficient reason for trying a case when no money was at stake we ordered suspension by order of date however we lifted the suspension plaintiff having pointed out that by sec_7405 if plaintiff took the check defendant could sue in a u s district_court for recovery_of a refund erroneously paid defendant later denied it had any such strategy in mind and we are sure it did not however we believe a party who has sued the united_states in this court in a tax case is entitled to a trial or as here a decision on dispositive motion in this forum unless the united_states is willing to have judgment entered against it we hypothesize that the reasoning of hotel conquistador is applicable in this cdp case because a full refund there is arguably like release of the liens here and the possibility of an unanticipated erroneous refund_suit there is arguably like the possibility of an unanticipated reassessment here if we are correct then the appropriate motion in the circumstances respondent alleges would be for entry of decision not sustaining the collection on the ground that there is no liability in response to our order the commissioner argues8 that the reasoning of hotel conquistador should not defeat a holding of mootness here the commissioner asserts that hotel conquistador did not discuss the applicable standard for deciding to proceed with the case notwithstanding the government's proffer to refund the taxes paid hotel conquistador relied upon the decision of the u s court_of_appeals for the ninth circuit in 485_f2d_313 9th cir which held citing 393_us_199 that m ere voluntary cessation of allegedly illegal conduct does not moot a case rather f or a defendant to successfully establish mootness by reason of its voluntary cessation of the controversial conduct the defendant must show that 7our order referred to reassessment of the sec_6702 penalties as unanticipated here but that characterization is evidently incorrect since the commissioner’s supplement to his motion goes only so far as to say that it is not clear whether respondent will reassess 8the commissioner also argues that hotel conquistador does not apply because after the lien was released and the penalties were abated we lack jurisdiction over the liability challenge we have addressed jurisdiction in part ii a above ‘ there is no reasonable expectation that the conduct will recur and interim relief or events have completely and irrevocably eradicated the effects of the alleged violation ’ 831_f3d_551 d c cir quoting 466_f3d_1073 d c cir the commissioner fails as to both of these prongs as to no reasonable expectation he might succeed in making such a showing by asserting unequivocally in his motion that he will not reassess the penalties and we assume that the burden would then be on mr vigon to counter that showing with some evidence or indication that the penalty would be reassessed but the commissioner fails to make that initial showing the defect is not simply that he fails to persuade us that in fact he will not really reassess rather he does not even assert that he will not reassess he asserts instead that it is not clear whether respondent will reassess he evidently feels it is his prerogative to shut down the lawsuit while deliberately leaving the matter in solution the caselaw does not at all vindicate that prerogative as to the second prong-- interim relief or events have completely and irrevocably eradicated the effects of the alleged violation --the commissioner contends that abatement of the sec_6702 penalty assessments has ‘eradicated the effects of the alleged violation’ omitting as it does the word irrevocably from its quotation of this prong his milder statement is more nearly defensible but the thing he must actually show is that the abatement has irrevocably eradicated the effects of his penalty liability determination in fact his abatement of the sec_6702 penalty is thoroughly revocable in his view since he claims the power to assess once again the very same penalties on the very same submissions t here is a difference between the controversy having gone away and simply being in a restive stage true the vote f 3d pincite the commissioner could have made this controversy about mr vigon’s penalty liabilities go away instead he has chosen to leave it in a restive stage it is therefore not moot conclusion in view of the commissioner’s non-concession of the liability issue this case is not moot and his motion to dismiss on grounds of mootness will be denied an appropriate order will be issued
